DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  However, no English language translation has been received in the application.

Amendment
This office action is responsive to the amendment filed on December 1, 2020.  As directed by the amendment: claims 1 and 5-8 have been amended.  Thus, claims 1-9 are presently pending in the application.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “3s” and “1x” have both been used to designate a seat in Figs. 1 and 2.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “40” and “42” have both been used to designate a valve in Fig. 3.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “40” and “43” have both been used to designate a valve in Fig. 3.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “40” and “41” have both been used to designate a valve in Fig. 3.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “40,” “52,” and “44” have all been used to designate a valve in Fig. 3.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “30” and “50” have both been used to designate a seat device in Fig. 3.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “L,” “L1,” and “La” have all been used to designate a passageway in Fig. 3.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “L,” “L2,” and “Lb” have all been used to designate a passageway in Fig. 3.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “P” and “Px” have both been used to designate an internal pressure in Fig. 3.
The drawings are objected to because of the unlabeled rectangular box(es) shown in Figure 3.  The drawings should be provided with suitable descriptive legends.  See 37 CFR 1.84 (n) and (o).	
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

Claim Objections
Claims 4 and 8 are objected to because of the following informalities:
Claim 4 line 2 reads “a massage airbag that presses,” but is suggested to read --a massage airbag that is adapted to press-- (or equivalent) to avoid positively claiming the human occupant. 
Claim 8 line 2 reads “comprising,” but is suggested to read --comprising the steps of-- in order to clearly claim the method steps.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. § 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a forcible-delivery control unit that drives” of claim 1 line 3, “an opening-closing control unit that opens and closes” of claim 1 line 5, “a residual pressure release control unit that opens” of claim 1 line 8, “an operation input recognizing unit that recognizes” of claim 5 line 3, “an expansion-contraction control unit that controls” of claim 5 line 4, and “an operation input holding unit that holds” of claim 5 line 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Specifically, the above limitations are being interpreted according to the structure described in Para. [0054].


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 and 9 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention.
Regarding claim 5
Regarding claim 5, line 6 recites a “storage region,” which renders the claim unclear.  It is unclear how the structural relationship between the storage region and the control device and the operation input holding unit.
Regarding claim 7, line 2 recites the term “a residual pressure release control unit,” which renders the claim unclear.  It is unclear if this is the same residual pressure release control unit as recited in claim 1 line 8, from which claim 7 depends indirectly.
Regarding claim 9, line 3 recites the limitation “detecting an internal pressure of the passage,” which renders the claim unclear.  It is unclear what structure carries out the detection of the pressure.
Any remaining claims are rejected for their dependency on a rejected base claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.	
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by US Pat. 6,422,087 to Potter (herein Potter).
Regarding claim 1, Potter discloses a pneumatic control device for a vehicle seat (vehicular seat assembly 10, Fig. 1), comprising: a forcible-delivery control unit (microprocessor 42 controls the pump 46, Col. 4 lines 31-32, Fig. 2) that drives an air pump (pump 46, Fig. 2) to forcibly deliver air to an airbag (airbags 20-30, Fig. 2), the airbag being provided in a seat (seat portion 11 and back portion 12, Fig. 1); an opening-closing control unit (microprocessor 42, Fig. 2 controls the open/close status of each valve 20a-30a, Col. 5 lines 39-42) that opens and closes an inlet valve (each airbag 20-30 has an associated valve 20a-30a, Fig. 2), the inlet valve being provided in a passage of the air (valves 20a-30a disposed between pump 46 and airbags 20-30, Fig. 2), wherein the passage is in communication with the airbag (passage flows from pump 46 through manifold 41 to airbags 20-30, Fig. 2); and a residual pressure release control unit (microprocessor 42 controls the open/close status of vent valve 44, Col. 5 lines 39-42, Fig. 2) that opens an outlet valve provided in the passage on an upstream side of the inlet valve in a state in which no air flows into the airbag with the inlet valve closed after driving of the air pump is stopped (vent valve 44, Fig. 2), thereby releasing the air sealed on the upstream side of the inlet valve in a closed state from the passage (valve 44 vents to the atmosphere from the manifold 41 which forms part of the air passage, Fig. 2).
Regarding claim 2, Potter discloses wherein the residual pressure release control unit detects an internal pressure of the passage on the upstream side of the inlet valve (pressure sensor 43 detects pressure in the line and sends info to the microprocessor, Fig. 2), and releases the air in the passage when the internal pressure of the passage is greater than or equal to a 
Regarding claim 3, Potter discloses wherein the airbag includes a support airbag that changes a support shape of the seat (airbags 20-30 are capable of changing the shape of the seat, Col. 3 lines 23-34, Fig. 1).
Regarding claim 4, Potter discloses wherein the airbag includes a massage airbag that presses an occupant from under a seat covering (airbags 20-30 can be controlled by microprocessor 42 to open/close at will, thereby providing a massage effect).
Regarding claim 5, Potter discloses the device further comprising: an operation input recognizing unit that recognizes an operation input (input device 47 receives a user input, Col. 4 lines 33-37, Fig. 2); an expansion-contraction control unit that controls activation of a valve device provided in the passage to expand and contract the airbag based on the operation input (microprocessor 42 controls the valves 20a-30a to expand/contract the airbags 20-30, Fig. 2); and an operation input holding unit that holds, in a storage region, the operation input recognized during execution of residual pressure release control for releasing the air sealed on the upstream side of the inlet valve from the passage (microprocessor 42 includes a memory for storing information, Col. 6 lines 7-10, Fig. 5).
Regarding claim 6, Potter discloses the device further comprising an operation input updating unit (input device 47 receives new user input, Fig. 2) that updates a content of the operation input held in the storage region when a change is made to the operation input held in the storage region (memory stores any updated user input, Col. 6 lines 7-10).
Regarding claim 7, Potter discloses the device further comprising a residual pressure release control unit that performs a control to expand and contract the airbag based on the 
Regarding claim 8, Potter discloses a pneumatic control method for a vehicle seat, comprising: driving an air pump to forcibly deliver air to an airbag (microprocessor 42 drives pump 46 to inflate airbags 20-30, Col. 4 lines 31-32, Fig. 2), the airbag being provided in a seat (airbags 20-30 are disposed in a vehicle seat 10, Fig. 1); opening and closing an inlet valve (microprocessor 42 controls valves 20a-30a associated with each airbag 20-30, Col. 5 lines 39-42, Fig. 2), the inlet valve being provided in a passage of the air (valves 20a-30a is in line with the pump 46, manifold 21, and airbags 20-30, Fig. 2), wherein the passage is in communication with the airbag; and5Docket No. 517601USPreliminary Amendment opening an outlet valve provided in the passage on an upstream side of the inlet valve in a state in which no air flows into the airbag with the inlet valve closed after driving of the air pump is stopped (microprocessor 42 controls outlet valve 44 which vents to atmosphere from the manifold 41, Col. 5 lines 39-42, Fig. 2), thereby releasing the air sealed on the upstream side of the inlet valve when the valve is in a closed state from the passage (valve 44 vents excess air to atmosphere, Fig. 2).
Regarding claim 9, Potter discloses detecting an internal pressure of the passage on the upstream side of the inlet valve (pressure sensor 43 detects pressure within the line, Fig. 2); and releasing the air sealed in the passage from the passage when the internal pressure of the passage is greater than or equal to a predetermined threshold value (when pressure exceeds targeted parameters, microprocessor 42 vents excess pressure to atmosphere, Figs. 3, 5, and 7).

Response to Arguments
Applicant’s arguments with respect to the rejection(s) of claim(s) 1-9 under 35 U.S.C. § 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a different interpretation of the previously applied reference (see Paras. 18 and 25 above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KUSIAK whose telephone number is (571)272-4401.  The examiner can normally be reached on Mon. - Th. 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/BENJAMIN M. KUSIAK/Examiner, Art Unit 3785     

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785